Citation Nr: 0107607	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 313	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to a compensable rating for the residuals of a 
right little finger fracture.




ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1963 to November 
1963.

The present case arises from a November 1998 rating decision 
which granted service connection for the disability at issue 
and assigned a noncompensable rating for the disability.


REMAND

In July 1998, the veteran filed a claim for service 
connection for residuals from a fracture to his right fifth 
metacarpal sustained in service.  The veteran's service 
medical records reflect that he  fractured his right little 
finger in October 1963 and was treated at Fort Jackson Army 
Hospital.

In connection with this claim, the veteran underwent a 
Department of Veterans Affairs (VA) examination in October 
1998.  The examination report reflects normal findings, with 
no evidence of fracture or dislocation, nor of a previous 
fracture callus.  The report does show that the veteran 
exhibited a prominent bony deformity on the right ulnar 
styloid process and a mild bony deformity on the dorsum of 
the right fifth metacarpal bone.

A rating decision in November 1998 granted service connection 
for residuals of a right little finger fracture and assigned 
a noncompensable rating.

In his substantive appeal, the veteran indicated that he has 
been treated by many doctors for the pain he experiences as a 
result of his service-connected right fifth metacarpal 
fracture.  He claims that he experiences pain in his right 
hand bony deformities.  However, treatment records other than 
the VA examination report and the veteran's service medical 
records have not been associated with the claims file.  
Therefore, additional development is necessary.

The Board of Veterans Appeals (Board) notes that on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).

The United States Court of Appeals for Veteran's Claims has 
held that where the issue involves an appeal which has been 
developed from the initial rating assigned following a grant 
of service connection, the propriety of separate, or 
"staged" ratings assigned for separate periods of time must 
be considered, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Accordingly, this case is REMANDED for the following:

1. The RO should ask the veteran to 
identify all places where he 
received treatment for pain in his 
right hand, little finger, and 
wrist.  The RO should obtain and 
associate with the file copies of 
complete clinical records from all 
sources identified.

2. If the aforementioned medical 
records reflect any impairment not 
noted on VA examination in October 
1998, the veteran should be afforded 
a VA orthopedic examination to 
determine the current severity of 
the disability at issue.  His claims 
folder must be reviewed by the 
examiner in conjunction with the 
examination.  All findings 
(specifically including related 
ranges of motion) should be reported 
in detail.  All functional 
restrictions, including any due to 
pain. should be described.  

3. The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the 
processing of this case in light of 
the changes in the law, the RO 
should refer to VBA Fast Letters 00-
87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal 
guidance that is subsequently 
provided by VA, including, among 
other things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently 
issued also should be considered.

When the foregoing development is completed, the RO should 
review the claim, specifically considering the possibility of 
"staged" ratings.  The RO should consider all relevant 
diagnostic codes in evaluating the veteran's finger and wrist 
disability.  If the benefit sought on appeal remains denied, 
the veteran should be provided with an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


